DETAILED ACTION
In response to communications filed 11/12/2020.
Claims 1, 3, 5, 6, 8-10 and 16 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 6, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hamidi-Sepehr et al. (US 2019/0037598 A1) in view of Wang et al. (US 2019/0200353 A1) hereinafter “Hamidi” and “Wang” respectively.

Regarding Claim 1, Hamidi teaches A method for transmitting uplink control information (Hamidi: paragraph 0017, method of uplink control signaling) by a user equipment (Hamidi: paragraph 0017, i.e. user equipment (UE)) to a base station (Hamidi: paragraph 0017, i.e. evolved node-B (eNB)) in a wireless communication system supporting an unlicensed band (Hamidi: paragraphs 0017-0018, scheduled-based UL LAA design in unlicensed spectrum), the method comprising:
receiving from a base station (BS) (Hamidi: paragraph 0017, said eNB), downlink control information for scheduling uplink signal transmission in an Nth  subframe on a plurality of unlicensed bands, wherein N is a natural number (Hamidi: paragraphs 0017 & 0020, eNB may transmit a UL grant indicating resources (e.g., via PDCCH)); and
transmitting, to the BS (Hamidi: paragraph 0017, said eNB), the uplink control information in the Nth subframe via (at least one of the plurality of) unlicensed bands (Hamidi: paragraph 0017, UE may transmit a PUSCH) on which a Listen-Before-Talk (LBT) procedure is successfully performed among the plurality of unlicensed bands (Hamidi: paragraphs 0017 & 0021, transmit a PUSCH subject to the success of the LBT procedure (i.e. if the LBT procedure is successful)).  
Hamidi fails to explicitly teach transmitting said uplink control information only corresponding to at least one of the plurality of unlicensed bands via a physical uplink shared channel (PUSCH) on all unlicensed bands in which the LBT procedure is successfully performed.  However, Wang from an analogous art similarly teaches transmitting PUSCH signaling based on the same LBT procedure.  A corresponding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamidi to transmit the same uplink control information for a successful LBT procedure as taught by Wang so as to allow transmission of uplink control information without requiring additional LBT procedures to be performed.  

Regarding Claim 3, Hamidi-Wang teaches the respective claim(s) as presented above and further suggests wherein the uplink control information transmitted via the PUSCH on all of the unlicensed bands includes all the same information (Wang: paragraphs 0017 & 0021, transmission uplink control on same resources).  Examiner recites same reasoning to combine as presented in rejected claim 1 above.

Regarding Claim 5, Hamidi-Wang teaches the respective claim(s) as presented above and further suggests wherein if when the uplink control information is configured by a plurality of sub-uplink control information respectively corresponding to a plurality of the unlicensed bands, each of the plurality of the sub-uplink control information is transmitted via a corresponding unlicensed band among the at least one or more unlicensed bands on which the LBT procedure is successfully performed (Hamidi: paragraph 0017, UE may transmit PUSCH based on the specific resources indicated by the respective UL grant 

Regarding Claim 6, Hamidi-Wang teaches the respective claim(s) as presented above and further suggests wherein the uplink control information is transmitted only when the uplink control information includes aperiodic channel state information (CSI) (Hamidi: paragraph 0047, UE may request CSI and/or CQI information from an eNB).

Regarding Claim 8, Hamidi-Wang teaches the respective claim(s) as presented above and further suggests wherein the uplink control information is not transmitted based on a failure of the LBT procedure on the plurality of the unlicensed bands (Hamidi: paragraph 0017, If the LBT at the UE is successful, the UE may then transmit PUSCH as scheduled, thus inherently teaching the PUSCH is not transmitted if the LBT is unsuccessful).

Regarding Claim 9, Hamidi-Wang teaches the respective claim(s) as presented above and further suggests wherein, based on a signal transmitted on one or more unlicensed bands prior to the Nth subframe, the uplink control information is transmitted on the one or more unlicensed bands on which the signal is transmitted (Hamidi: paragraph 0017, UL PUSCH transmission based on UL grant or indicated resources).

Regarding Claim 10, Hamidi-Wang teaches the respective claim(s) as presented above and further suggests wherein the uplink control information includes at least one of channel state information (CSI) and hybrid automatic repeat request-acknowledgement (HARQ-ACK) information only corresponding to at least one of the plurality of unlicensed bands (Hamidi: paragraph 0042, Channel Quality Indicator (CQI) and/or Channel State Information).

Regarding Claim 16, Hamidi teaches A user equipment (Hamidi: paragraph 0017, i.e. user equipment (UE)) receiving a downlink signal in a wireless communication system supporting an unlicensed band (Hamidi: paragraphs 0017-0018, scheduled-based UL LAA design in unlicensed spectrum), the user equipment comprising:
a receiver (Hamidi: paragraph 0066 & Fig. 5, i.e. transceiver to receive signals from eNB);
a transmitter (Hamidi: paragraph 0066 & Fig. 5, i.e. transceiver to send signals to eNB); and
a processor connected with the receiver and the transmitter (Hamidi: paragraph 0065 & Fig. 5, i.e. processor coupled to transceiver),
wherein the processor is configured to:
receive from a base station (Hamidi: paragraph 0017, i.e. eNB), downlink control information for scheduling uplink signal transmission in an Nth subframe (Hamidi: paragraph 0017, Listen-Before-Talk (LBT) procedure on a component carrier over which PUSCH is expected) on a plurality of unlicensed bands, wherein N is a natural number (Hamidi: paragraphs 0017 & 0020, eNB may transmit a UL grant indicating resources (e.g., via PDCCH), 
transmit, to the BS (Hamidi: paragraph 0017, said eNB), the uplink control information in the Nth subframe via (at least one of the plurality of) unlicensed bands (Hamidi: paragraph 0017, UE may transmit a PUSCH) on which a Listen-Before-Talk (LBT) procedure is successfully performed among the plurality of unlicensed bands (Hamidi: paragraphs 0017 & 0021, transmit a PUSCH subject to the success of the LBT procedure (i.e. if the LBT procedure is successful)).  
Hamidi fails to explicitly teach transmitting said uplink control information only corresponding to at least one of the plurality of unlicensed bands via a physical uplink shared channel (PUSCH) on all unlicensed bands in which the LBT procedure is successfully performed.  However, Wang from an analogous art similarly teaches transmitting PUSCH signaling based on the same LBT procedure.  A corresponding transmission of related PUSCH signaling is performed if the LBT procedure is successful (Wang: paragraphs 0009, 0021 & 0102-0103).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hamidi to transmit the same uplink control information for a successful LBT procedure as taught by Wang so as to allow transmission of uplink control information without requiring additional LBT procedures to be performed.  

Response to Arguments
Applicant’s arguments with respect to amended independent claims 1 and 16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chou et al. (US 2016/0302076 A1) teaches transmitting uplink transmission by using unlicensed spectrum based on a LBT procedure (paragraphs 0007-0008).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468